                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                          Case Nos.:   3:01cr91/RV/CJK
                                                         3:16cv316/RV/CJK
BRUCE MAURICE TUCKER
_____________________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated October 4, 2018 (doc. 76). The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this order.

      2.    The Government’s Motion to Dismiss (ECF No. 71) is GRANTED and

            the motion to vacate, set aside, or correct sentence (ECF No. 68) is

            DISMISSED as untimely.
                                                                Page 2 of 2


      3.    A certificate of appealability is DENIED.

            DONE AND ORDERED this 19th day of November, 2018.



                         /s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case Nos.: 3:01cr91/RV/CJK; 3:16cv316/RV/CJK
